DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I (claims 1-14) in the reply filed on 11/16/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0083222) in view of Ahn et al (US Publication No. 2008/0296650).
Regarding claim 1, Kim discloses a method of manufacturing a semiconductor device, the method comprising: forming an opening Fig 3, Fig 5, Fig 11 within a dielectric material, the dielectric material being located between semiconductor fins Fig 3, Fig 5, Fig 11; and depositing a first dielectric material within the opening Fig 3, Fig 5, Fig 11. Kim discloses all the limitations except for the specific deposition step of the first dielectric material. Whereas Ahn discloses a depositing the first dielectric material comprising: pulsing a first precursor material for a first time Fig 2 ¶0041; pulsing a second precursor material for a second time Fig 2 ¶0041, the second precursor material being different from the first precursor material ¶0068-0080; and pulsing a third precursor material for a third time, the third precursor material being different from both the first precursor material and the second precursor material ¶0068-0080.  Kim and Ahn are analogous art because they are directed to semiconductor devices  and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the deposition process and incorporate the teachings of Ahn to improve device performance with improved layer characteristics. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsing time range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).


Allowable Subject Matter
Claims 8-14, 21-26 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the specific steps of forming the blocking layer  and its composition, as recited in independent claims 8 and 21.
Claims 9-14, 22-26 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811